Case 1:18-cv-03019-RJD-RML Document 28 Filed 01/22/19 Page 1 of 4 PageID #: 234

         ATTORNEYS
                                                              LTL ATTORNEYS LLP
                                                              300 SOUTH GRAND AVENUE, 14TH FLOOR
                                                              LOS ANGELES, CALIFORNIA 90071
                                                              TEL: 213-612-8900 I FAX: 213-612-3773
                                                              WWW.LTLATTORNEYS.COM

                                                              LOS ANGELES   I   SAN FRANCISCO   I   ORANGE COUNTY
 VIA ECF

 January 22, 2019

 The Honorable Robert M. Levy, United States Magistrate Judge, E.D.N.Y.

 Re:    Careful Shopper, LLC v. TP-Link USA Corp., et al., Case No. 1:18-cv-03019-RJD-RML

 Dear Magistrate Judge Levy:

 We represent defendant TP-Link USA Corporation, which also does business as co-defendant TP-
 Link North America, Inc. (collectively, “TP-Link”), in the above-referenced action. We write in
 response to Plaintiff’s January 16, 2019 letter in which Plaintiff contends it was short-changed in
 relation to Judge Dearie’s order of “modest jurisdictional discovery” in conjunction with TP-
 Link’s motion to dismiss based on lack of personal jurisdiction. See ECF No. 26. Specifically,
 Plaintiff incorrectly asserts that TP-Link agreed to forgo any constitutionality challenges to the
 exercise of specific personal jurisdiction under CPLR § 302(a)(1), such that Plaintiff was “duped”
 into “unfairly” limiting its broad discovery requests. Id.

 As discussed below, the Court already addressed this issue during a November 30, 2018 hearing.
 TP-Link respectfully requests that the Court again deny Plaintiff’s repeated request for this same
 overbroad discovery.

 Background of the Discovery Dispute under CPLR § 302(a)(1)
 In November 2018, the parties filed 3-page letter briefs related to Plaintiff’s same overbroad
 discovery requests presently at-issue. See ECF No. 22 (Plaintiff’s November 11, 2018 letter); ECF
 No. 23 (TP-Link’s November 15, 2018 letter). As detailed in TP-Link’s November 15, 2018, 3-
 page letter brief, the parties agree that the only issue in dispute is whether the second prong of
 CPLR § 302(a)(1) confers specific personal jurisdiction over TP-Link. See ECF No. 23.

 Under CPLR § 302(a)(1), a defendant is subject to specific jurisdiction for torts committed out-of-
 state: (1) if the defendant “transacts any business” in the state; and (2) there is an “articulable
 nexus” or “substantial relationship” between the defendant’s in-state activity and the claim
 asserted. Licci v. Lebanese Canadian Bank, 20 N.Y.3d 327, 334, 339-40 (N.Y. 2012) (citations
 omitted). TP-Link does not dispute the first prong Licci prong, which is akin to general personal
 jurisdiction.

 As also explained in TP-Link’s November 15, 2018, 3-page letter brief, the only issue in dispute
 is the second Licci prong: whether there is a substantial relationship or articulable nexus to TP-
 Link’s in-state activities and Plaintiff’s defamation and tortious interference claims. See ECF No.
 23. As the Court is aware, this necessarily involves a more limited scope of examining TP-Link’s
 in-state activity. It is undisputed that there were no communications or products exchanged directly
 between TP-Link and Plaintiff. ECF No. 6 (Amended Complaint) ¶¶ 22-26. There is also no
Case 1:18-cv-03019-RJD-RML Document 28 Filed 01/22/19 Page 2 of 4 PageID #: 235

 IIIIATTORNEYS

 PAGE 2 OF 4
 dispute the allegedly defamatory emails giving rise to the asserted claims for libel per se were
 never published in New York, directed at New York, or transmitted through New York. ECF No.
 6, ¶¶ 27, 32, 35, 36. A California-based third party sent the at-issue emails to Amazon in
 Washington. ECF No. 23 at 2. Importantly, TP-Link never stated that it would forgo a
 constitutionality challenge as it relates to the second Licci prong. Id.

 November 30, 2018 Discovery Hearing and TP-Link’s Compliance with the Court’s Order
 In response to the parties’ November 2018, 3-page letter briefs, the Court held a November 30,
 2018 hearing during which the Court established that a discovery inquiry concerning specific
 personal jurisdiction is much more limited in scope under the second Licci prong, while an inquiry
 under the first Licci prong is basically akin to general personal jurisdiction. As detailed in TP-
 Link’s November 15, 2018 letter, Plaintiff’s discovery requests sought categories of documents
 that are only applicable to the first Licci prong—whether TP-Link does business in New York. For
 example, Plaintiff requests demanded “[a]ny and all documents”: (a) “referencing any [New York]
 financial transactions”; (b) “referencing any and all [New York] business transactions”; and (c)
 related to New York supply contracts (Nos. 9–11). See ECF No 23, Ex. A.

 During the November 30 hearing, Plaintiff raised the constitutionality arguments (the same it now
 raises in its January 16, 3-page letter). Even so, the Court limited the scope of Plaintiff’s broad
 discovery requests, ordered the parties to meet and confer regarding remaining issues, and then to
 initiate a second court call on the same day. The parties met and conferred and exchanged emails
 attached hereto as Exhibit 1. In these emails, Plaintiff’s counsel stated:

         For the record, we have agreed that TP-Link will provide the documents requested
         by RFP’s 2,5 and 6, limited however to the Model Nos. of TP-Link products
         purchased by Careful Shopper between 1/1/17 and 3/31/18, a list of which Model
         Nos. I will provide you. We do not agree as to RFP No.11, which we will discuss
         with Judge Levy in 4 minutes or so.

         Also, just to be on record, TP-Link stated in our earlier discussion with Judge Levy
         that Prong No. 2 of CPLR 302(a)(1) was the sole issue for decision, as TP-Link
         was not contesting the Constitutionality of the statute’s applicability, e.g. based on
         doing business in New York, o a [sic] regular flow of goods or other quantitative
         measure.

 Id. TP-Link never agreed it forgo a constitutionality challenge as it relates to the second Licci
 prong; instead, consistent with this understanding TP-Link’s counsel responded, “TP-Link does
 not contest prong 1 of CPLR 302(a)(1).” Id. (emphasis added). The parties then initiated a second
 court call during which, based on Plaintiff’s understanding that TP-Link did not forgo a
 constitutionality challenge as it relates to the second Licci prong, the parties agreed to the scope of
 the discovery ordered by the Court. Specifically, the Court ordered TP-Link to produce documents
 commensurate with the scope of an analysis under the second Licci prong: RFP No. 2 (documents
 related to all sales by the New York sales manager of TP-Link); RFP No. 5 (documents evidencing
 all sales of TP-Link in New York to third-party distributors; and RFP No. 6 (all documents
 evidencing all sales by TP-Link to B&H Photo) in response to a list of purchased products provided
 by Plaintiff for a specific time period, as well as TP-Link’s contracts with Fry’s Electronics, B&H
 Photo and Amazon. See November 30, 2018 Minute Order. In other words, the Court ordered TP-
Case 1:18-cv-03019-RJD-RML Document 28 Filed 01/22/19 Page 3 of 4 PageID #: 236

 IIIIATTORNEYS

 PAGE 3 OF 4
 Link to produce all documents that could arguably support Plaintiff’s argument under the second
 Licci prong.

 Plaintiff sent a list of products to TP-Link; however, after extensive hours due to Plaintiff’s failure
 to provide proof of purchase for model numbers and/or accurate model numbers, the parties finally
 agreed on a final list. On December 27, 2018, TP-Link produced over 300 pages of invoices and
 contracts in compliance with this Court’s order. The invoices show that TP-Link shipped products
 to third-parties in New York such as B&H Photo, Target, Best Buy, Brooklyn Supply, Inc., ASI
 Computer Technologies, Inc., and Honeywell International. In other words, Plaintiff has all of TP-
 Link contacts from which the allegedly defamatory statements giving rise to its asserted claims for
 libel per se and tortious interference with business relationships could arguably relate (which of
 course TP-Link disputes).

 TP-Link’s Motion to Dismiss for Lack of Personal Jurisdiction
 On January 11, 2019, TP-Link served its motion to dismiss for lack of personal jurisdiction on
 Plaintiff’s counsel. TP-Link’s motion to dismiss is attached hereto as Exhibit 2. TP-Link’s motion
 sets forth the bases why the Court lacks specific personal jurisdiction over TP-Link in New York
 under CPLR § 302(a)(1). See Exhibit 2 at 7-13. First, there is no substantial relationship/articulable
 nexus under the second Licci prong and therefore New York’s long-arm statute is inapplicable. Id.
 at 7-11.

 Second, TP-Link’s constitutional argument relates to the second Licci prong such that because of
 the lack of substantial relationship/articulable nexus, the exercise of specific jurisdiction would
 violate the Due Process clause. Id. at 11-13. TP-Link’s constitutional analysis relies upon the same
 set of facts and arguments as that under the second Licci prong—the parties had no direct contact
 in New York; TP-Link’s never purchased any products directly from Plaintiff in New York; and
 TP-Link never purposefully directed sales to Plaintiff. Id. at 12-13. Plaintiff does not and has never
 disputed any of these facts.

 Plaintiff’s January 19, 2019 Letter Requesting the Same Overbroad Discovery Should Again
 be Denied by the Court
 TP-Link has produced all documents that could, for the sake of argument, possibly relate to an
 analysis under CPLR § 302(a)(1) and constitutionality. The parties email exchange demonstrates
 that TP-Link did not agree it would forgo a constitutionality challenge as it relates to the second
 Licci prong. See Exhibit 1. Plaintiff withdrew discovery requests related to that akin to general
 personal jurisdiction and both parties agreed during the hearing to scope of discovery ordered by
 the Court. See November 30, 2018 Minute Entry.

 Plaintiff’s January 19, 2019 letter states that “TP-Link thus narrowly limited Plaintiff’s discovery
 to its New York contacts directly at suit, while now arguing from a broader concept of forum-state
 contacts and their purported absence.” ECF No. 26 at 2. This is not accurate and Plaintiff’s cites
 just the heading in the table of contents and ignores the actual contents of TP-Link’s motion. TP-
 Link’s constitutionality challenge set forth in its motion to dismiss is limited to the same set of
 facts and arguments as that under an analysis of the second Licci prong. See Exhibit 2 at 11-13.

 Plaintiff has the jurisdictional discovery it needs to oppose TP-Link’s motion to dismiss and should
 not get a second bite at the apple for issues already addressed by the Court in order to needlessly
 harass TP-Link. TP-Link respectfully requests that the Court deny Plaintiff’s repeated requests.
Case 1:18-cv-03019-RJD-RML Document 28 Filed 01/22/19 Page 4 of 4 PageID #: 237

 IIIIATTORNEYS

 PAGE 4 OF 4

 Respectfully submitted,

  /s/ Heather F. Auyang
 Heather F. Auyang
 LTL Attorneys LLP
 Attorney for Defendants
